Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 1 of 9 PageID #: 463




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 BRIANNA W.,                                )
                                            )
                            Plaintiff,      )
                                            )
                         v.                 )                         Case No. 1:19-cv-00772-TWP-DML
                                            )
 ANDREW M. SAUL, Commissioner of the Social )
 Security Administration,                   )
                                            )
                            Defendant.      )

                                       ENTRY ON JUDICIAL REVIEW

       Plaintiff Brianna W. 1 requests judicial review of the final decision of the Commissioner of

 the Social Security Administration (the "SSA"), denying her application for Supplemental Security

 Income ("SSI") under the Social Security Act. For the reasons, stated below, the decision of the

 Commissioner is remanded.

                                  I.     PROCEDURAL BACKGROUND

          On March 22, 2016, Brianna W. protectively filed an application for SSI, alleging a

 disability onset date of October 14, 2014. (Filing No. 8-2 at 16.) Her application was initially

 denied on May 17, 2016, (Filing No. 8-4 at 2), and upon reconsideration on August 11, 2016,

 (Filing No. 8-4 at 9). Administrative Law Judge Shelette Veal (the "ALJ") conducted a hearing

 on March 22, 2017, at which Brianna W., represented by counsel, and a vocational expert ("VE"),

 appeared and testified. (Filing No. 8-2 at 29-43.) The ALJ issued a decision on June 12, 2018,

 concluding that Brianna W. was not entitled to receive benefits. (Filing No. 8-2 at 12-25.) The



 1
  To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
 Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
 Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
 Social Security judicial review opinions.
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 2 of 9 PageID #: 464




 Appeals Council denied review on January 7, 2019. (Filing No. 8-2 at 2.) On February 22, 2019,

 Brianna W. timely filed this civil action, asking the Court pursuant to 42 U.S.C. § 1383(c) to

 review the final decision of the Commissioner denying her benefits. (Filing No. 1.) The Court

 notes that jurisdiction is also proper according to 42 U.S.C. § 405(g).

                                 II.     STANDARD OF REVIEW

         Under the Social Security Act, a claimant may be entitled to benefits only after she

 establishes that she is disabled. Disability is defined as the "inability to engage in any substantial

 gainful activity by reason of any medically determinable physical or mental impairment which can

 be expected to result in death or which has lasted or can be expected to last for a continuous period

 of not less than 12 months." 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must

 demonstrate that her physical or mental limitations prevent her from doing not only her previous

 work but any other kind of gainful employment which exists in the national economy, considering

 her age, education, and work experience. 42 U.S.C. § 423(d)(2)(A).

         The Commissioner employs a five-step sequential analysis to determine whether a claimant

 is disabled. At step one, if the claimant is engaged in substantial gainful activity, she is not disabled

 despite her medical condition and other factors. 20 C.F.R. § 416.920(a)(4)(i). At step two, if the

 claimant does not have a "severe" impairment that also meets the durational requirement, she is

 not disabled. 20 C.F.R. § 416.920(a)(4)(ii). A severe impairment is one that "significantly limits

 [a claimant's] physical or mental ability to do basic work activities." 20 C.F.R. § 416.920(c). At

 step three, the Commissioner determines whether the claimant's impairment or combination of

 impairments meets or medically equals any impairment that appears in the Listing of Impairments,

 20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

 duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 416.920(a)(4)(iii).



                                                    2
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 3 of 9 PageID #: 465




          If the claimant's impairments do not meet or medically equal one of the impairments on

 the Listing of Impairments, then her residual functional capacity will be assessed and used for the

 fourth and fifth steps. See 20 C.F.R. § 416.920(a)(4)(iv)-(v). Residual functional capacity ("RFC")

 is the "maximum that a claimant can still do despite [her] mental and physical limitations." Craft

 v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1) 2; Social Security

 Ruling ("SSR") 96-8p). At step four, if the claimant is able to perform her past relevant work, she

 is not disabled. 20 C.F.R. § 416.920(a)(4)(iv). At the fifth and final step, it must be determined

 whether the claimant can perform any other work, given her RFC and considering her age,

 education, and past work experience. 20 C.F.R. § 416.920(a)(4)(v). The claimant is not disabled

 if she can perform any other work in the relevant economy. Id.

          The combined effect of all the impairments of the claimant shall be considered throughout

 the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

 claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec’y

 of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

          When an applicant appeals an adverse benefits decision, this Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

 the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

 the purpose of judicial review, "[s]ubstantial evidence is such relevant evidence as a reasonable

 mind might accept as adequate to support a conclusion." Id. (quotation omitted). Because the ALJ

 "is in the best position to determine the credibility of witnesses," Craft, 539 F.3d at 678, this Court


 2
   The Code of Federal Regulations contains separate, parallel sections concerning disability insurance benefits and
 SSI, which are identical in most respects. Cases may reference the section pertaining to disability insurance benefits,
 such as in Craft, which cites 20 C.F.R. § 404.1545. Generally, a verbatim section exists establishing the same legal
 point with both types of benefits. See e.g., 20 C.F.R. § 416.945. The Court will take care to detail any substantive
 differences that are applicable to the case, but will not always reference the parallel, verbatim section that pertains to
 SSI if there is no substantive difference.


                                                             3
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 4 of 9 PageID #: 466




 must accord the ALJ's credibility determination "considerable deference," overturning it only if it

 is "patently wrong." Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

 omitted).

            If the ALJ committed no legal error and substantial evidence exists to support the ALJ's

 decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ's

 decision is not supported by substantial evidence, a remand for further proceedings is typically the

 appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

 award of benefits "is appropriate only where all factual issues have been resolved and the record

 can yield but one supportable conclusion." Id. (citation omitted).

                                      III.     FACTUAL BACKGROUND

            When Brianna W. filed her claim for disability, she alleged she could no longer work

 because of generalized anxiety disorder, bipolar disorder, agoraphobia, and panic disorder. (Filing

 No. 8-6 at 3.) She has completed high school and has worked as a cashier and hostess. 3 (Filing

 No. 8-6 at 4.)

            The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

 416.920(a)(4) and ultimately concluded that Brianna W. was not disabled. (Filing No. 8-2 at 25.)

 At step one, the ALJ found that Brianna W. had not engaged in substantial gainful activity 4 since

 March 22, 2016, the application date. 5 (Filing No. 8-2 at 18.) At step two, the ALJ found that she

 had "the following severe impairments: bipolar disorder, panic disorder, and anxiety." (Filing No.



 3
   The relevant evidence of record is amply set forth in the parties' briefs, as well as the ALJ's decision and need not be
 repeated here. Specific facts relevant to the Court's disposition of this case are discussed below.
 4
  Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
 mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
 C.F.R. § 416.972(a).

 5
     SSI is not compensable before the application date. 20 C.F.R. § 416.335.

                                                             4
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 5 of 9 PageID #: 467




 8-2 at 18 (citations omitted).) At step three, the ALJ found that Brianna W. did not have an

 impairment or combination of impairments that met or medically equaled the severity of one of

 the listed impairments. (Filing No. 8-2 at 18.) After step three but before step four, the ALJ

 concluded that Brianna W. had the RFC "to perform a full range of work at all exertional levels

 but with the following nonexertional limitations: [s]he can perform unskilled work with brief

 supervision and interactions with coworkers, but no interactions with the general public." (Filing

 No. 8-2 at 20.) At step four, there was no past relevant work to consider. (Filing No. 8-2 at 24.)

 At step five, considering Brianna W.'s age, education, work experience, and RFC, as well as the

 VE's testimony, the ALJ concluded that Brianna W. could have performed other work through the

 date of the decision with jobs existing in significant numbers in the national economy in

 representative occupations, such as a housekeeper cleaner, laundry worker, and hand packager.

 (Filing No. 8-2 at 24-25.)

                                      IV.     DISCUSSION

         Brianna W. raises a host of errors, including that the ALJ did not address her obesity and

 migraine impairments, (Filing No. 10 at 11-15), and that the ALJ ignored the statement of her

 vocational rehabilitation consultant, April Dyar, whose reports reflect critical information about

 the nature, duration and limiting effects of Brianna W.'s mental conditions, and fully support her

 claim of disability. (Filing No. 10 at 31-32). Brianna W. contends that the ALJ's RFC finding did

 not properly accommodate her moderate limitations of concentration, persistence, or maintaining

 pace, and/or her individualized response to stress. (Filing No. 10 at 26-28.) She also contends

 that the ALJ generally failed to confront any evidence that corroborated her statements about her

 symptoms and conflicted with the ALJ's relevant conclusions evaluating such statements. (See,

 e.g., Filing No. 10 at 33.)



                                                 5
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 6 of 9 PageID #: 468




        In response, the Commissioner does little to respond to Brianna W.'s specific assignments

 of error, but rather reiterates what the ALJ addressed and stated in the written decision, arguing

 that the ALJ's conclusion is supported by substantial evidence that Brianna W.'s mental

 impairments responded well to treatment. (Filing No. 15 at 7-11.) The Commissioner also asserts

 generally that Brianna W. has not demonstrated that any identified errors were harmful. (Filing

 No. 15 at 12-13.)

        The Commissioner's failure to respond to many of Brianna W.'s specific arguments invokes

 waiver. See Herrmann v. Berryhill, 2017 WL 6523931, at *13-14 (N.D. Ind. Dec. 20, 2017)

 (collecting district court decisions from cases within the Seventh Circuit finding that the

 Commissioner's failure to respond to the claimant's arguments in her initial appeal brief resulted

 in waiver). The Commissioner did not raise a meaningful response to any of the selected

 arguments detailed above. The Commissioner's response does not even mention obesity,

 migraines, or Ms. Dyar's statement.

        Admittedly, the ALJ did not mention Brianna W.'s obesity or migraines in the written

 decision. However, the Seventh Circuit has held that "[a]lthough an ALJ need not discuss every

 piece of evidence in the record, the ALJ may not ignore an entire line of evidence that is contrary

 to the ruling." Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009). "The ALJ's opinion is important

 not in its own right but because it tells us whether the ALJ has considered all the evidence, as the

 statute requires [her] to do." Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985).

        Perhaps there are arguments to be made in support of the ALJ's decision. For example,

 Brianna W. did not assert that she was disabled because of obesity or migraines in her application,

 during the hearing, or in her representative's prehearing brief. (Filing No. 8-6 at 71-72 (the

 prehearing brief asserts that Brianna W.'s disability is based on only her mental impairments,



                                                  6
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 7 of 9 PageID #: 469




 specified as bipolar disorder, generalized anxiety disorder, and panic disorder).) The SSA must

 generally consider impairments that are described by the claimant or established by the supporting

 medical evidence. 20 C.F.R. § 416.912(a) ("We will consider only impairment(s) you say you

 have or about which we receive evidence."). However, the Seventh Circuit has held that "[w]hen

 an applicant for social security benefits is represented by counsel the administrative law judge is

 entitled to assume that the applicant is making [her] strongest case for benefits." Glenn v. Sec'y of

 Health & Human Servs., 814 F.2d 387, 391 (7th Cir. 1987); Summers v. Berryhill, 864 F.3d 523,

 527 (7th Cir. 2017). Regardless, no such argument was made by the Commissioner here.

        Moreover, Brianna W.'s other assignments of error are not so obviously harmless that the

 Court can conclude so without any relevant, individualized response from the Commissioner. For

 example, the ALJ gave "[g]reat weight" to the opinion of the reviewing psychological consultant,

 J. Grange, Ph.D. (Filing No. 8-2 at 23). Dr. Grange assessed that Brianna W. was moderately

 limited in her ability to: (1) maintain attention and concentration for extended periods, and (2)

 complete a normal workday and workweek without interruptions from psychologically based

 symptoms and to perform at a consistent pace without an unreasonable number and length of rest

 periods. (Filing No. 8-3 at 18.) However, the ALJ's RFC finding did not indicate that there was

 any limitation with those specific abilities. See Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015)

 (the RFC finding and resulting hypothetical to the VE must include the moderate limitations in

 concentration, persistence, or pace attributed to the claimant by the state agency consultant(s) in

 Section I of the Mental Residual Functional Capacity Assessment form).

        The ALJ also did not address the statement of Ms. Dyar. In her professional capacity as

 an employment consultant, Ms. Dyar had personally worked with Brianna W. and met and talked

 with her multiple times in several different settings. (Filing No. 8-6 at 23.) Ms. Dyar observed



                                                  7
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 8 of 9 PageID #: 470




 and described the presence of various vocationally relevant issues, including that Brianna W.

 attempted employment for short intervals resulting in "breakdowns," she was very dependent on

 her family members' support when needing to interact with others, her concentration was distracted

 on even her favorite activities, and she did not respond well to stress. (Filing No. 8-6 at 24-30.)

 The SSA recognizes statements from "[n]on-medical [s]ources" such as a "rehabilitation

 counselor" and notes that these '"other sources' may be based on special knowledge of the

 individual and may provide insight into the severity of the impairment(s) and how it affects the

 individual's ability to function." SSR 06-03p, 2006 WL 2329939, at *2 (S.S.A. Aug. 9, 2006).

 Statements from such sources should be weighed using the relevant factors listed in the ruling and

 "[a]n opinion from a 'non-medical source' who has seen the claimant in his or her professional

 capacity may, under certain circumstances, properly be determined to outweigh the opinion from

 a medical source, including a treating source." Id. at *5-6. Again, the ALJ did not address Ms.

 Dyar's statement, nor did the ALJ address the fact that Brianna W. had attempted employment in

 the past. The Commissioner has not offered any rationale to excuse the omission.

        The ALJ also presented a one-sided discussion of the record, focusing exclusively on the

 evidence that supported her conclusion that Brianna W.'s treatment notes from visits with her

 providers—as well as the level and frequency of that treatment—indicated that her symptoms were

 controlled. Even if the ALJ's relevant conclusions are supported by substantial evidence, the

 written decision must demonstrate that the ALJ considered the balance of the record. Here, the

 decision does not reflect that conflicting evidence was considered. For example, even though

 Brianna W.'s mental impairments were described as "improving," in the same visit with her

 provider, her symptoms were noted to wax and wane and she was described as having increased

 distress, depression, and stress resulting in her feeling overwhelmed. (Filing No. 8-8 at 9-11.)



                                                  8
Case 1:19-cv-00772-TWP-DML Document 18 Filed 05/27/20 Page 9 of 9 PageID #: 471




           Accordingly, for all the reasons explained above, including considerations of waiver,

 remand is necessary for further evaluation of the record, including Brianna W.'s obesity and

 migraines and Ms. Dyar's statement.        The ALJ should address enough evidence to allow

 meaningful review by demonstrating that both the evidence supporting her conclusions and any

 conflicting evidence was considered. Further consideration of Brianna W.'s mental RFC is also

 necessary to assure that all the limitations the ALJ finds supported are properly communicated to

 the VE for consideration at the later steps of the sequential evaluation.

                                      V.      CONCLUSION

           For the reasons stated above, the final decision of the Commissioner is REMANDED for

 further proceedings consistent with this Entry as authorized by Sentence Four of 42 U.S.C. §

 405(g).

           SO ORDERED.

 Date: 5/27/2020



 DISTRIBUTION:

 Adriana Maria de la Torre
 THE DE LA TORRE LAW OFFICE LLC
 adriana@dltlawoffice.com

 Catherine Seagle
 SOCIAL SECURITY ADMINISTRATION
 catherine.seagle@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov




                                                  9
